Case 1:18-cv-08653-VEC-SDA Document 125 Filed 12/D

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
(FOLEY SQUARE)

 

a el

 

 

  

 

DEG ~§ ene

PRO SE OFFICE

 

 

 

 

D George Sweigert, Plaintiff

 

Vv.

Jason Goodman, Defendant
N

 

 

CIVIL CASE #: 1:18-CV-08653-VEC

JUDGE VALERIE E. CAPRONI

AAGISTRATE STEWART D. AARON

 

 

PLAINTIFF’S LETTER MOTION FOR J
RESPOND TO DEFENDANT’S “COUNTE

MAY IT PLEASE THE COURT:

AN EXTENSION OF DEADLINE TO
R CLAIM VERIFIED COMPLAINT”

Defendant has stated his intention to file a document known as:

COUNTER CLAIM VERIFIED COMPLAINT’ 9.4.

The undersigned Plaintiff is a licensed Emergency

pel’ [4

Medical Technician and will be actively

engaged in a bi-annual re-certification process during the next two weeks, Further, the Plaintiff

has made travel plans based on religious observance

es in the coming weeks.

THEREFORE, Plaintiff seeks AFFIRMATIVE RELIEF in the form of a 21 (twenty-one) day

extension of the tolling time period to respond to the Defendant’s (undocketed) pleading.

I hereby certify that the attached pleadings are truthful and accurate (to the best of my

knowledge) and are not submitted for the purposes

Signed this f day of December, 2019.

of oppression of the Defendant.

Vs
D. G. SWEIGERT, C/O

GENERAL DELIVERY
ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

[2-1-17

 
Case 1:18-cv-08653-VEC-SDA Document 125

r

U.S. DISTRICT COURT FOR THE

SOUTHERN DISTRICT OF NEW YORK

(FOLEY SQUARE)

—

Q5/19 Page 2 of 4

   

  

DEG “82 2019
PRO SE OFFICE

 

D George Sweigert, Plaintiff
v.

Jason Goodman, Defendant

 

 

 

 

CIVIL CASE #: 1:18-CV-08653-VEC
JUDGE VALERIE E. CAPRONI

MAGISTRATE STEWART D. AARON

 

PLAINTIFF’S LETTER MOTION FOR AN EXTENSION OF DEADLINE
TO FILE AMENDED MOTION IN OPPOSITION

MAY IT PLEASE THE COURT:

Plaintiff has filed the following document:

 

11/27/2019 | 11

 

 

 

NOTICE OF MOTION(Response)IN OPPOSITION TO
DEFENDANT'S MOTION TO DISMISS PURS. TO RULE 12(b)(6)
(ECF DOC. NOS. 105 & 106), re: 106 MOTION to Dismiss. Document
filed by D George Sweigert, (sc) (Entered: 11/29/2019)

 

The above document was sent via U.S. Priority Mail PRIOR to the issuance of the following

ORDER:

 

 

 

 

{11/23/2019 | 111 | ORDER: Plaintiff shall respond to Defendant's Motion to Dismiss (ECF
No. 106) no later than 12/31/2019. Defendant shall file any reply by
1/17/2020. The Court shall not consider matters outside the pleadings
and thus the Court declines to treat the motion as one for summary
judgment. See Fed. R. Civ. P. 12(d). The Clerk of Court is directed to
mail a copy of this Order to the pro se parties. In addition, a copy of this
Order will be emailed to the) parties by Chambers. SO ORDERED.
(Signed by Magistrate Judge Stewart D. Aaron on 11/23/2019) Copies
Sent By Chambers. (Aaron,
Clerk for processing. (Entered: 11/23/2019)

Stewart) Transmission to Docket Assistant

 

 

 

 

 
 

a

| OE OT SOTO «OOS

Case 1:18-cv-08653-VEC-SDA Document 125 Filed 12/05/19 Page 3 of 4

The undersigned Plaintiff wishes to AMEND his MOTION IN OPPOSITION pursuant to Fed.

Rules. Civ. Proc. (F.R.C.P.) Rule 15(a)(1)(A) to cd

hearing for Summary Judgment (as explained in E¢

irve out issues related to the possible Rule 56

CF Doc. No. 111). Prior to the ORDER (ECF

Doc. no. 111) Plaintiff was unsure if he needed to respond to those Rule 56 issues raised by the

Defendant that fell outside the four-corners of the Second Amended Complaint ([SAC], ECF

Doc. No. 88).

Rule 15(a)(1)(A) would provide the Plaintiff 21 (ty

Doc. No. 114) served on 11/27/2019. However, th

wenty-one) days to amend the pleading (ECF.

b Plaintiff seeks LEAVE OF THE COURT

to extend this filing deadline to the original 12/31/2019 as expressed in the ORDER (ECF. Doc.

No. 111).

Supporting rationale and good cause: the unders

igned Plaintiff is a licensed Emergency

Medical Technician and will be actively engaged in a bi-annual re-certification process during

the next two weeks and the Plaintiff has made travel plans based on religious observances in the

coming weeks,

THEREFORE, Plaintiff seeks AFFIRMATIVE RELIEF in the form of an extension of the

tolling time period to respond to the Defendant’s M

{OTION TO DISMISS (ECF Doc. No. 105 &

106) until 12/31/2019 via a Rule 15(a)(1)(A) amendment.

I hereby certify that the attached pleadings are truthful and accurate (to the best of my

knowledge) and are not submitted for the purposes

m4 day of December, 2019.

of oppression of the Defendant. Signed this

Voor

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notic ailbox.or.

[2-1

 

 
    

ES

PRIORITY’

PRESS FIRMLY TO SEAL

 

 

 

 

UNITEDSTATES
POSTALSERVICE. =  ~—sdMd'—s nom co

D. G. SWEIGERT,-C/O
GENERAL DELIVERY
ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

 

 

 

| nematic edad Fe

Case lihSe Ca B&Gh3)MEG-GDAo> Becunmeped 126 ole €3p5/19 Page 4 of 4

 

«Date of delivery specified *

s USPS TRACKING™ included to many ma
international destinations.

« Limited international insurance.

3 Pick up available. *

« Order supplies online.*

# When used internationally, a customs

a =.

            
  

Clerk of the Court Room 2

00
US, District Court
500 Pearl Street
New York, New York 10007-1312

 

Day:

DN ae L

    

12/08/19
